      Case 7:20-cv-00169 Document 10 Filed on 08/07/20 in TXSD Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 McALLEN DIVISION

ISRAEL CORONADO                    §
                                   §                             CIVIL ACTION NO.
VS.                                §
                                   §                                M – 20 – 169
THE CITY OF MERCEDES, HENRY        §
HINOJOSA, and DAGOBERTO CHAVEZ, JR.§



     DEFENDANTS’ REPLY TO PLAINTIFF’S RESPONSE TO
      DEFENDANTS’ MOTION FOR PARTIAL DISMISSAL
              OF PLAINTIFF’S COMPLAINT


       Defendants CITY OF MERCEDES, TEXAS, HENRY HINOJOSA and

DAGOBERTO CHAVEZ, JR. submit this Reply to Plaintiff’s Response to Defendants’

Motion for Partial Dismissal of Plaintiff’s Complaint.


       1.01    Plaintiff alleged violations of his First Amendment rights to freedom of

speech and to petition and his Fourteenth Amendment rights to substantive and procedural

due process, along with claims of wrongful arrest and conspiracy, for which he sought

compensatory and punitive damages, attorney’s and expert witness fees, litigation expenses

and costs. Defendants only sought to dismiss the claims for due process, conspiracy,

punitive damages against the City and litigation expenses at this time. Plaintiff identified

no support to avoid dismissal of those claims.

       1.02    If Coronado was arrested in violation of the Fourth Amendment, or actions

were taken because of his speech or right to petition in violation of the First Amendment,


s:vld\motions\755-20 Reply to Rsp to Mtn for Partial Dismissal                      Page 1
      Case 7:20-cv-00169 Document 10 Filed on 08/07/20 in TXSD Page 2 of 4




those amendments will provide the analysis for evaluating those claims. Albright v. Oliver,

510 U.S. 266, 273, 114 S. Ct. 807, 127 L. Ed. 2d 114 (1994). In addition, Coronado cannot

establish a Fourteenth Amendment deprivation of substantive or procedural due process

without first identifying a property interest of which he was deprived. Blackwell v. Laque,

275 Fed. App’x 363, 368 (5th Cir. 2008). Because he has not identified a property interest

or authority to pursue a First or Fourth Amendment violation through the Fourteenth

Amendment, his Fourteenth Amendment claims must be dismissed.

       1.03    Because Plaintiff’s Complaint made general references to “conspiracy,”

Defendants also moved to dismiss that claim to the extent it was being pursued. See Dkt No.

1, Plntf’s Cmplt, ¶¶ 24 & 43. Coronado has clarified, however, that he has not asserted such

a claim. Dkt No. 9, Plntf Israel Coronado’s Rsp to Dfts’ Mtn to Dismiss, p. 9 n.1. Defendants’

motion to dismiss Plaintiff’s conspiracy claim would therefore appear to be moot.

       1.04    Coronado also seeks to pursue a claim for exemplary damages. Though he may

pursue that claim against the individual Defendants, such a claim against the City is barred.

Cook County v. United States ex rel. Chandler, 538 U.S. 119, 129, 123 S. Ct. 1239, 1246,

155 L. Ed. 2d 247, 257 (2003). Coronado’s exemplary damages claim against the City of

Mercedes must also be dismissed.

       1.05    Although Coronado sought recovery of “litigation expenses and expert fees”

he identified no authority to support for his request for such fees or expenses, rather than

attorney’s fees, pursuant to 42 U.S.C. § 1988, and he is not pursuing an ADA claim pursuant

to 42 U.S.C. § 12205. His claim for recovery of “litigation expenses and expert fees” must

therefore be dismissed as well.


s:vld\motions\755-20 Reply to Rsp to Mtn for Partial Dismissal                        Page 2
      Case 7:20-cv-00169 Document 10 Filed on 08/07/20 in TXSD Page 3 of 4




       WHEREFORE, PREMISES CONSIDERED, Defendants CITY OF MERCEDES,

TEXAS, HENRY HINOJOSA and DAGOBERTO CHAVEZ, JR. would respectfully

request that Plaintiff’s Fourteenth Amendment claims, conspiracy claims, claims for

recovery of expert fees and litigation expenses, and his exemplary damages claims against

the City be dismissed for failure to state a claim upon which relief can be granted, and that

Defendants be granted such other and further relief to which they may show themselves to

be justly entitled, whether general or special, at law and in equity.

                                                       Respectfully submitted,

                                                       / s / J. Arnold Aguilar
                                                       J. Arnold Aguilar
                                                       Attorney-in-Charge
                                                       State Bar No. 00936270
                                                       Federal Adm. No. 6822
                                                       email: arnold@aguilarzabartellc.com


                                                       Of Counsel
                                                       990 Marine Drive
                                                       Brownsville, Texas 78520
                                                       (956) 504-1100
                                                       (956) 504-1408 (fax)

                                                       Attorneys for Defendants
                                                       CITY OF MERCEDES, TEXAS,
                                                       HENRY HINOJOSA and
                                                       DAGOBERTO CHAVEZ, JR.




s:vld\motions\755-20 Reply to Rsp to Mtn for Partial Dismissal                          Page 3
      Case 7:20-cv-00169 Document 10 Filed on 08/07/20 in TXSD Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing
DEFENDANTS’ REPLY TO PLAINTIFF’S RESPONSE TO DEFENDANTS’
MOTION FOR PARTIAL DISMISSAL OF PLAINTIFF’S COMPLAINT will
on this the 7th day of August, 2020, be automatically accomplished through the Notice of
Electronic Filing upon the following:

       Omar Ochoa
       oochoa@omarochoalaw.com
       OMAR OCHOA LAW FIRM PC
       121 N. 10th St.
       McAllen, Texas 78501


                                               /s/     J. Arnold Aguilar
                                                       J. Arnold Aguilar




s:vld\motions\755-20 Reply to Rsp to Mtn for Partial Dismissal                   Page 4
